DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-17 and 23-26, insofar as being supported by the elected species, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 26 recites the subject matters that: the first semiconductor device has an active surface and the active surface faces the second semiconductor device. However, full support for such recited subject matters cannot be found in the original disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 each recite the subject matters of: a portion of a first insulation body disposed between the first semiconductor device and the second semiconductor device, the first insulation body having a first lateral surface; but they each fail to clarify: what is/are the definite positional relationship(s) between the recited portion of the first insulation body and the recited first lateral surface of the first insulation body; and/or whether or not the recited first lateral surface of the first insulation body is definitely a lateral surface of the recited portion of the first insulation body; and/or whether each of the recited lateral surfaces of the first and second semiconductor devices and the first insulation body is definitely parallel or perpendicular to the surface of the recited redistribution layer. 
Claim 1 recites the subject matters of: a first lateral surface of the first insulation body and an interface between the first and second insulation bodies; but it fails to clarify: what is the definite positional relationship between the first lateral surface and the interface; and/or whether or not the recited first lateral surface of the first insulation body is definitely at the recited interface.
Claims 1 and 16 recite the subject matters that the first insulation body having a number of first particles, wherein one of the number of first particles adjacent to an interface at which the first and second insulation body meet has a flat surface; but they 

Claim Rejections - 35 USC § 102 and/or § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 and 17, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 102(a)(2) as being anticipate by or, in the alternative, under 35 U.S.C. 103 as being obvious over Kim (US 20190244878).
Kim discloses a semiconductor device package (Figs. 1 and 2), comprising: a redistribution layer (1600); a first semiconductor device (11 or 10b) connected (at least electrically) to the redistribution layer (particularly see [0017]) and having a first lateral surface; a second semiconductor device (14) stacked on (i.e., above) the first semiconductor device and having a first lateral surface; a portion of a first insulation 
wherein the above redistribution layer (1600) is a package substrate comprising circuits therein with external terminals (1650) that are adapted and/or re-arranged from and correspond to the internal terminals (1550) thereabove; thus, such layer (1600) can naturally function as a redistribution layer, as it naturally includes such redistribution circuits for such adaptation and/or re-arrangement between the internal and external terminals therein, so as to form the required interconnections between the first semiconductor device (11) and external terminal (1650; particularly see [0017]).
Or, in the alternative, although Kim does not more explicitly disclose that the package substrate can include redistribution circuit(s) therein, it is noted that it is well known in the art that such type of package substrate can commonly and desirably include redistribution circuit, so as to formed the required and/or desired circuit adaptation and/or re-arrangement therein.  Therefore, it would at least be obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known redistribution circuit(s) into the device of Kim, so that a device package with the required and/or desired redistribution circuit therein would be obtained.

Regarding claim 15, in addition to what have been discussed above, it is further noted that, insofar as being in compliance with 35 USC 112, the molding material (30 or 1300) in Kim can always been regarded as being formed of multiple sublayers/portions; and at least one of such sublayers/portions can be coplanar (i.e., even with) the first lateral surface of the first semiconductor device.  And, it is still further noted that any potential implications regarding how the first insulation body is formed, such as whether it is formed in one step or in multiple steps, are process limitations, which would not carry patentable weight in this claim drawing to a structure, because distinct structure is not necessarily produced.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  

Claims 1-6, 10-12, 16 and 23-28, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Manepalli (US 2008/0237842) and/or Lin (US 10,217,702).
The disclosure of Kim is discussed as applied to claims 13-15 and 17 above. In addition, it is noted that the first insulation body (30 or 1300) and second insulation body (1400) have at least one lateral interface therebetween and/or at least one vertical interface therebetween.
Although Kim dose not expressly disclose that the first and/or second insulation bodies can have first particles, and/or that at least one of the first particles can have a substantially flat surface, and/or that the side surfaces of the first insulation body can be 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known particle-included molding material, such as that of Manepalli, and/or the art-well-known module cutting/singulation side surfaces, such as that of Lin, into the package of Kim, so that a semiconductor package with desired thermal and/or mechanic properties for each of the insulation bodies therein, and/or with desired mass production efficiency, would be obtained. And, with the particles being included in the first and/or second insulation bodies, the above package collectively taught by Kim and Manepalli would naturally have a first insulation body with first particles therein that have at least one particle with a substantially flat surface that is substantially adjacent to and/or at each of the lateral and vertical interfaces. And/or, in the package collectively taught by Kim, Manepalli and Lin, the side surfaces of first insulation body would have been formed through cutting/singulation; and with some of the particles therein being cut and/or touched by the cutting tool at the 
Regarding claim 6, in addition to what have been discussed above, it is further noted that, insofar as being in compliance with 35 USC 112, it is well known in the art the top surface of the semiconductor device(s) can be commonly and desirably exposed from the molding material for forming the desired direct thermal contact to the heat sink/dissipation element thereon.
Regarding claim 6, in addition to what have been discussed above, it is further noted that, insofar as being in compliance with 35 USC 112, it is well known in the art that the coupling between two substrates can commonly and desirably include contacts (such as pads) with an interconnection therebetween, so as to form the required and/or reliable electrical connections therebetween. Such well-known note can be readily evidenced/supported in the prior art such as Fang in US 2007/0166879 (particularly see the contacts 124 with an interconnection 130 therebetween and having a substantially same width in Fig. 1; and/or the contacts 260 with an interconnection 264 that is positioned therebetween and has a wider width in Fig. 16).  
Regarding claims 11-12, 24-25, in addition to what have been discussed above, it is further noted that, insofar as being in compliance with 35 USC 112, the width of each of the contacts and interconnection, and/or the average size or content of the particles in each of the insulation bodies, are each an art-recognized result-oriented 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 26, in addition to what have been discussed above, it is further noted that, insofar as being in compliance with 35 USC 112, it is well known in the art that, inside a multiple chip stack, at least one of the chips can commonly and/or desirably have its active surface face another chip in the stack, so as to form the desired direct interconnections between such two chips in the chip stack
Regarding claim 27, in addition to what have been discussed above, it is further noted that, insofar as being in compliance with 35 USC 112, the insulation 1300 in Kim can always be regarded as being formed of multiple portions, including an upper portion and a lower portion. And, such an upper portion of 1300 can still be naturally readable as a first insulation body; and the combination of such a lower portion of 1300 and insulation 1400 can be readable as a second insulation body (as such a combination in its entirety is still an insulation body). And, such identified first insulation body would naturally have a surface facing the redistribution layer; and such surface of such identified first insulation body would naturally contact such identified second insulation body.  Furthermore, it is noted that any potential implications regarding how the first and/or second insulation bodies are formed, such as whether each of them is formed in one step or in multiple steps, are process limitations, which would not carry patentable In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Regarding claim 28, in addition to what have been discussed above, it is further noted that, insofar as being in compliance with 35 USC 112, the first insulation body (such as 1300) in Kim does have a side surface (such as an inner side surface) extending from a side surface (such as an outer side surface) of the second semiconductor device (14) and covering a side surface (such as an outer side surface) of the first semiconductor device (11).

Response to Arguments
Applicant's arguments filed on 3/8/2021 have been fully considered but they are not persuasive. And, responses to them have been fully incorporated into the claim rejections set forth above in this office action.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654.  The examiner can normally be reached on 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 










/SHOUXIANG HU/           Primary Examiner, Art Unit 2898